DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  It uses the phrase “in a loop its ends in a sealing device”.  It appears that the term “its” is a reference back to the band.  The examiner suggests that for clarity applicant amend the claim to read “in a loop with ends of the band in a sealing device” in order to ensure clarity.  Appropriate correction is required.

Claim 3 objected to because of the following informalities:  In line 1, at the very beginning of the claim after the status identify, the claim makes reference to the term “1The”.  The examiner suggests for clarity that applicant amend this to read “The”.  Appropriate correction is required.

Claim 8 objected to because of the following informalities:  In lines 2-3, reference is made to the term “the strapping band specific sealing parameters”.  This term appears to be a reference back to the term “sealing parameters specific to the band” as used in parent claim 6.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the clamping ram" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 is dependent from claim 1, which does not recite “a clamping ram”.  However, claim 2 does recite “a clamping ram”.  The examiner suggests either reciting “a clamping ram” if the claim is intended to depend from claim 1, or alternatively correcting the dependency to claim 2.


Claim 7 recites the limitation "the clamping ram" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is dependent from claim 6, which depends from claim 1.  Neither claim 6 nor claim 1 recites “a clamping ram”.  However, claim 2 does recite “a clamping ram”.  The examiner suggests either reciting “a clamping ram” if the claim is intended to depend from claim 6 through claim 1, or alternatively correcting the dependency to include claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wehr (US 6470941) in view of Bartzick (US 4527379 A2) and DE 102014211849 A1.

As to claim 1, Wehr discloses a method of strapping comprising the steps of: 
guiding a band around a package, tightening the band therearound and connecting the band in a loop its ends (strap ends 11a, 11b, see column 3, line 64) in a sealing device with a seal; 
a force sensor (sensor 71, see column 7)imbedded in a sealing ram of the sealing device and connected to a controller in the sealing device detecting a seal parameter and transmitting the detected parameter to the controller; and 
the controller actuating the sealing device according to the detected parameter.
Wehr does not disclose a sealing ram or that the force sensor connected to a controller in the sealing device detecting a seal parameter and transmitting the detected parameter to the controller; and the controller actuating the sealing device according to the detected parameter.
Bartzick discloses a sealing ram of a sealing device.  See column 6, disclosing “Plungers 27, 28, and 29 are activated, as will be described later herein, with a single cammed disk 31.”  Bartzick also discloses that “As explained in the foregoing, all three plungers 27, 28, and 29, which are positioned in sequence parallel to strapping band 20, are activated with a single cammed disk 31. The shaft 67 of cammed disk 31 is perpendicular to the longitudinal axis of strapping band 20. FIGS. 1 through 6 illustrated how the three plunger 27, 28, and 29 are activated. As will be evident from these drawings, cammed disk 31 directly engages the contact roller 35 of middle plunger 29, whereas the contact roller 35' and 35" of the other two plungers 27 and 28 rest against the contours 68' and 68" of pivoting positioning levers 69' and 69". Pivoting positioning levers 69' and 69" engage cammed disk 31 through contact rollers 70' and 70" and are circumferentially displaced in relation to the contact roller 35 of middle plunger 29.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a sealing ram in order to secure and position the bands for the sealing operation.
Additionally, DE 102014211849  A1 discloses that the force sensor connected to a controller in the sealing device detecting a seal parameter and transmitting the detected parameter to the controller; and the controller actuating the sealing device according to the detected parameter..  See the translation, disclosing “The maximum possible stretch as well as its detection via the strain gauge 17 allow predictions to the characteristics of the integral connection 13 , Further, in the control device 80 Target values for the maximum elongation or maximum tension of the strapping band 5 be deposited. Dodges the means of the strain gauge 17 detected as the physical actual parameter maximum elongation or tension of the strap 5 until breakage of one or more of the integral connections 13 from those in the controller 80 deposited nominal values, an adjustment of one or more several processes when welding the end areas 22 and 23 take place to the desired characteristics of the cohesive connection 13 in other strapping 5 to reach.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized that the force sensor connected to a controller in the sealing device detecting a seal parameter and transmitting the detected parameter to the controller; and the controller actuating the sealing device according to the detected parameter in order to allow an adjustment of one or more several processes when welding the end areas

As to claim 2, Bartzick as incorporated discloses the sealing device is provided next to the sealing ram with another clamping ram.

As to claim 3, Bartzick as incorporated discloses that the clamping ram works with the sealing ram to press the band against a counter plate.

As to claim 4, Wehr discloses a single such continuous counter plate (“supporting plate”) is provided in the sealing device, the method further comprising the step of: the sealing ram and the clamping ram move selectively to press the band against the counter plate.

As to claim 5, official notice is taken that it is well known and conventional that the force sensor is fitted with interposition of a spring in a recess of a ram extension of the sealing ram the force sensor being below a ram extension and atop a base of the sealing ram.

As to claim 6, Wehr and DE 102014211849 A1 as incorporated makes obvious the detected parameter is sent as a sensor signal from the force sensor to the controller the method further comprising the step of: correlating the detected parameter together with additional sensor signals from other sensors and with sealing parameters specific to the band to apply an adjustable pressure force with the sealing ram.

As to claim 7, Wehr and DE 102014211849 A1 as incorporated makes obvious m the steps of: providing in the sealing ram and/or in a counter plate (see the supporting plate 16 in Wehr) a temperature sensor in a heating wedge a timer, a pressure sensor, a displacement sensor in the sealing ram and/or in the clamping ram individually or in combination; and feeding sensor signals from all of the sensors to the controller.

As to claim 8, Wehr and DE 102014211849 A1 as incorporated makes obvious the sensor signals and the strapping band specific sealing parameters taken together form sealing data.

As to claim 9, DE 102014211849 A1 as incorporated makes obvious the step of: evaluating the sealing data to determine wear and tear and maintain the sealing device, to determine the consumption of strapping material, or for documentation.

As to claim 10, DE 102014211849 A1 as incorporated makes obvious the step of: the controller collecting and evaluating the sealing data via a computer network.

As to claim 12, official notice is taken that it is well known and conventional that the sealing device is equipped with band guides connected on one or both sides.

As to claim 13, Wehr does not disclose two clamping rams on both sides clamping the band on both sides of the sealing ram.
However, Bartzick discloses two clamping rams (plungers 28 and 27) on both sides clamping the band on both sides of the sealing ram (plungers 29).  See column 5, line 64 onward disclosing “One plunger 27 secures the free front end 21 of the band, the second 28 secures the other end 22 of the band, and the third 29, which is positioned between the other two, forces the overlapping ends 21 and 22 of the band against a hot-bonding mechanism in the form of a heated cutter 30, presses together the molten ends 21 and 22, and cuts off the excess length 23 leading from the supply reel.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized two clamping rams on both sides clamping the band on both sides of the sealing ram in order to secure and position the bands for the sealing operation.

As to claim 14, Wehr does not disclose that the rams can selectively be applied linearly via a cam assembly.
However, Bartzick discloses that the rams can selectively be applied linearly via a cam assembly.  See column 6, disclosing “Plungers 27, 28, and 29 are activated, as will be described later herein, with a single cammed disk 31.”  Bartzick also discloses that “As explained in the foregoing, all three plungers 27, 28, and 29, which are positioned in sequence parallel to strapping band 20, are activated with a single cammed disk 31. The shaft 67 of cammed disk 31 is perpendicular to the longitudinal axis of strapping band 20. FIGS. 1 through 6 illustrated how the three plunger 27, 28, and 29 are activated. As will be evident from these drawings, cammed disk 31 directly engages the contact roller 35 of middle plunger 29, whereas the contact roller 35' and 35" of the other two plungers 27 and 28 rest against the contours 68' and 68" of pivoting positioning levers 69' and 69". Pivoting positioning levers 69' and 69" engage cammed disk 31 through contact rollers 70' and 70" and are circumferentially displaced in relation to the contact roller 35 of middle plunger 29.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the rams can selectively be applied linearly via a cam assembly in order to ensure proper activation of the rams as taught by Bartzick.

As to claim 15, Wehr does not disclose the cam assembly has a central camshaft acting on the sealing ram and upper control levers acting on the two clamping rams.
However, Bartzick discloses a central camshaft of the cam assembly acting on the sealing ram and upper control levers acting on the two clamping rams.  See shaft 67, cited above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a central camshaft of the cam assembly acting on the sealing ram and upper control levers acting on the two clamping rams in order to ensure proper activation of the rams as taught by Bartzick.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK